                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION


CHRISTOPHER BENNICK, and                  )
DAVID WILSON, JR., on behalf of           )
themselves and those similarly            )
situated,                                 )            Civil Action No.
                                          )
                 Plaintiff,               )
                                          )             1:20-cv-136
               v.                         )
                                          )
                                          )          Jury Trial Demanded
CARPENTER DESIGN, INC.                    )
                                          )
                 Defendant.               )

_______________________________________________________________________________

                    COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiffs, CHRISTOPHER BENNICK and DAVID WILSON, JR., on behalf of

themselves and those similarly situated, by and through the undersigned attorneys,

sue the Defendant, CARPENTER DESIGN, INC., a North Carolina Corporation, and

allege:

          1.   Plaintiffs were employees of Defendant and bring this action for unpaid

overtime compensation, liquidated damages, declaratory relief, and other relief under

the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

                                       PARTIES

          2.   Plaintiffs were primarily paid on production; they were piece rate

employees, working as builders for Defendant in Rutherford, North Carolina.

          3.   Plaintiff Bennick worked for Defendant from approximately 2017 to end


                                              1

          Case 1:20-cv-00136-MR-WCM Document 1 Filed 06/04/20 Page 1 of 5
of 2019.

       4.     Plaintiff Wilson worked for Defendant from approximately mid-2018 to

mid-2019.

       5.     Defendant, Carpenter Design, Inc., is a North Carolina corporation with

its principal place of business in Rutherford, North Carolina.

       6.     Defendant engages in business in Rutherford, North Carolina and is

within the jurisdiction of this Court.

                              GENERAL ALLEGATIONS

       7.     This action is brought under the FLSA to recover from Defendant

overtime compensation, liquidated damages, and reasonable attorneys’ fees and costs.

This action is intended to include each and every day piece rate paid worker who

worked for Defendant at any time within the past three (3) years.

       8.     This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C.

§1331 and 29 U.S.C. § 216(b), and the authority to grant declaratory relief under the

FLSA pursuant to 28 U.S.C. §2201 et seq.

       9.     At all material times relevant to this action, Defendant was an

enterprise covered by the FLSA, and as defined by 29 U.S.C. §203(r)(2)(C) and

§203(s)(1)(C).

       10.    During Plaintiffs’ employment with Defendant, Defendant earned more

than $500,000.00 per year in gross sales.

       11.    During Plaintiffs’ employment with Defendants, Defendants employed

two or more employees which handled goods, materials and supplies which had



                                            2

      Case 1:20-cv-00136-MR-WCM Document 1 Filed 06/04/20 Page 2 of 5
travelled in interstate commerce.

      12.    Included in such goods, materials and supplies were office supplies,

telephones, furniture, vehicles and other items which originated from outside the state

of North Carolina.

                                  FLSA VIOLATIONS

      13.    At all times relevant to this action, Defendant failed to comply with the

FLSA because Plaintiffs and other piece rate workers were not paid overtime

compensation.

      14.    During their employment with Defendant, Plaintiffs and those similarly

situated were paid primarily by piece rate, with no additional overtime compensation

paid for overtime hours worked.

      15.    During their employment with Defendant, Plaintiffs and those similarly

situated routinely worked overtime hours.

      16.    Pursuant to 29 C.F.R. § 778.111, employees paid by a piece rate are

entitled to overtime compensation for overtime hours worked.

                      RECOVERY OF OVERTIME COMPENSATION

      17.    Plaintiffs reincorporate and readopt all allegations contained within

Paragraphs 1-16 above.

      18.    Plaintiffs were entitled to be paid time and one-half their regular rate of

pay for each hour worked in excess of forty (40) hours per work week.

      19.    During their employment with Defendant, Plaintiffs worked overtime

hours but were not paid time and one-half compensation for same.



                                            3

      Case 1:20-cv-00136-MR-WCM Document 1 Filed 06/04/20 Page 3 of 5
      20.    Plaintiffs were only paid piece rates with no additional overtime

compensation paid.

      21.    Defendant’s compensation policy as to Plaintiffs did not provide for

overtime compensation.

      22.    Defendant did not have a good faith basis for its decision to not pay

overtime compensation to Plaintiffs.

      23.    As a result of Defendant’s intentional, willful and unlawful acts in

refusing to pay Plaintiffs overtime compensation for overtime hours worked, Plaintiffs

suffered damages plus incurring reasonable attorneys’ fees and costs.

      24.    As a result of Defendant’s willful violation of the FLSA, Plaintiffs are

entitled to liquidate damages.

      25.    Plaintiffs demand a trial by jury.

      WHEREFORE, Plaintiffs, CHRISTOPHER BENNICK and DAVID WILSON,

JR., on behalf of themselves and those similarly situated, demand judgment against

Defendant for the payment of all overtime hours at one and one-half the regular rate

of their piece rate for the hours worked by them for which Defendant did not properly

compensate them, liquidated damages, reasonable attorneys’ fees and costs incurred

in this action, declaratory relief, and any and all further relief that this Court

determines to be just and appropriate.

      Dated this 4th day of June, 2020.

                                         /s/ Adam A. Smith
                                         Adam A. Smith, Esq.
                                         N.C. Bar No: 31798
                                         RIDDLE & BRANTLEY, LLP


                                           4

      Case 1:20-cv-00136-MR-WCM Document 1 Filed 06/04/20 Page 4 of 5
                            P.O. Box 11050
                            Goldsboro, NC 27532-1050
                            Direct: (919) 432-1516
                            Facsimile: (919) 432-1751
                            E-mail: aas@justicecounts.com
                            Local Civil Rule 83.1 Counsel for Plaintiffs


                            /s/ C. Ryan Morgan
                            C. Ryan Morgan, Esq.
                            (pro hac vice forthcoming)
                            FL Bar No. 0015527
                            Morgan & Morgan, P.A.
                            20 N. Orange Ave., 15th Floor
                            Orlando, FL 32802-4979
                            P: (407) 420-1414
                            E: RMorgan@forthepeople.com
                            Attorney for Plaintiffs




                               5

Case 1:20-cv-00136-MR-WCM Document 1 Filed 06/04/20 Page 5 of 5
